Citation Nr: 1430153	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-24 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for right fifth metatarsal fracture.


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from January 1985 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 and July 2011 rating decisions of the VA Regional Office (RO) in Waco, Texas.  

In April 2010, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2013).

The issues of service connection for bilateral hearing loss and tinnitus being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The right fifth metatarsal fracture results in moderate disability.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for right fifth metatarsal fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5284 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473(2006). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claim.  Pertinent VA examinations were obtained in February 2009 and May 2012.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations and recorded all findings considered relevant under the applicable law and regulations.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the increased rating issue has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In the rating action on appeal, the RO granted service connection for right fifth metatarsal fracture.  As there is no specific diagnostic code for right fifth metatarsal fracture, the RO assigned the initial noncompensable evaluation by analogy under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5284 for impairment from other foot injuries..  

Pursuant to DC 5284, a 10 percent rating is warranted for moderate disability.  38 C.F.R. § 4.71a, DC 5284.  A 20 percent rating is warranted for moderately severe disability.  Id.  A 30 percent rating is warranted for severe disability.  Id.

In addition to his service-connected right fifth metatarsal fracture, the evidence shows that the Veteran also has pes planus, for which service connection was denied in an August 2013 rating decision.  Although VA may compensate a veteran only for service-connected disability, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Veteran was afforded a VA examination in February 2009.  He reported sporadic episodes of pain after prolonged standing.  The Veteran's identified symptom included pain (while standing); he did not identify swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, or other symptoms.  There were no flare-ups of joint disease.  The Veteran was able to stand three to eight hours, with only short rest periods.  There was no limitation to walking and no assistive devices were used.  Examination revealed no evidence of painful motion, swelling, instability, weakness, other symptoms or abnormal weight bearing.  There was evidence of tenderness.  There was no muscle atrophy.  The Veteran was not employed and there were no effects on his daily activities.  

The Veteran was afforded another VA examination in May 2012.  He reported that his foot ached upon prolonged standing, every morning after getting out of bed, or after prolonged periods of still positions, also upon walking, but mainly if he "stood up long still."  There was no swelling, but lack of endurance.  The Veteran reported being diagnosed with degenerative joint disease.  No assistive devices were used.  The Veteran was not employed.

Treatment records during this appeal have shown pain; instances where the Veteran limped, had stiffness, and limited range of motion; and other instances where he had a normal gait and full range of motion.  A March 2012 record shows a diagnosis of degenerative joint disease; however, there are no X-rays substantiating that the Veteran does in fact have arthritis.  

Based on a review of the evidence, and in affording the Veteran the benefit-of-the-doubt, the Board concludes that an initial compensable rating is warranted from the date of service connection.  In this case, the evidence shows that the Veteran's disability best approximates moderate disability.  The Veteran's treatment records and VA examinations show that he has pain with use, as evidenced by his reported limitations of standing.  His treatment records also document the Veteran having limited motion at times as well as stiffness and limping.  Considering the symptoms shown during this appeal, the Board concludes that the Veteran's disability is more severe than that contemplated for by a noncompensable rating.  Accordingly, a 10 percent rating is warranted.

However, the evidence fails to show that his disability approximates moderately severe disability warranting a 20 percent rating.  Although some treatment records show limited motion as well as a limping gait warranting a 10 percent rating, other records show a normal gait and full range of motion.  In finding that a higher 20 percent rating is not warranted, as the rating criteria do not define "moderately severe" disability, the Board finds it particularly instructive as to what warrants 20 percent ratings for unilateral foot disabilities under the rating criteria.

A 20 percent rating for unilateral flatfoot under DC 5276 is warranted for severe disability manifested by symptoms such as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  There is nothing in the VA examinations to show such symptomatology.  While his treatment records show swelling, other symptoms indicative of a 20 percent rating under DC 5276 have not been shown.  The overall symptomatology is not tantamount to the symptoms contemplated for by severe unilateral disability under DC 5276. 

A 20 percent rating for unilateral claw foot requires symptoms such as all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  38 C.F.R. § 4.71a, DC 5278. The VA examinations and treatment records did not show such symptoms.  While the Veteran had tenderness in February 2009, it was not shown to be marked.  The symptomatology shown during appeal has not equated to what would warrant a 20 percent disability for unilateral claw foot.

In this case, when considering the symptoms discussed above, the Board concludes such symptoms equate to no worse than moderate disability.  In reaching the conclusion that a higher rating is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examination reports reflect that the Veteran's functional impairment was taken into account.  None of the examinations shows that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected right foot disability.  Accordingly, the criteria for a rating of 10 percent, but no higher, have been met.  38 C.F.R. § 4.71a, DC 5284.

The Board has also considered whether a higher rating is warranted under any of the other diagnostic codes use to rate foot disabilities.  The evidence fails to show other disabilities related to the Veteran's military service such as flatfoot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammer toes and malunion or nonunion of tarsal or metatarsal bones.  Therefore, a rating under 38 C.F.R. § 4.71a, DCs 5276, 5278, 5279, 5280, 5281, 5282, 5283 is not warranted.

For these reasons, the Board finds that the criteria for an initial rating of 10 percent, but no higher, have been met.  

The discussion above reflects that the symptoms of the Veteran's foot disability, mostly pain, tenderness and limitation of motion, are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In an April 2014 statement, the Veteran's representative specifically indicated that he was not making a claim for unemployability.

ORDER

A 10 percent rating for right fifth metatarsal fracture is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

A remand is necessary for the issues remaining on appeal.  The Veteran was afforded a VA examination in February 2009; he denied tinnitus at that time and a negative nexus opinion was provided regarding the bilateral hearing loss.  However, a review of the opinion shows that it is not adequate.  No rationale was provided regarding the right ear, while the rationale for the left ear appeared to be that the Veteran's hearing loss in that ear was not noise-induced.  As the Veteran's STRs show treatment for left ear infections in service, an opinion regarding whether any left ear hearing loss is due to such infections in necessary.  As regards the Veteran's tinnitus, subsequent statements show that he does experience tinnitus.  As the RO previously conceded in-service acoustic trauma, an opinion regarding the Veteran's tinnitus is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received, including records of such treatment that the Veteran may have received from the TDCJ/UTMB Coffield Unit.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, obtain an addendum medical opinion from the February 2009 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that the Veteran has tinnitus related to service and whether his hearing loss is related to his in-service ear infections.  Regarding the Veteran's right ear, a rationale should be provided for the previous opinion that it was not related to the Veteran's in-service acoustic trauma.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the opinion report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


